EXHIBIT 10.7

SECOND AMENDMENT TO DEED OF TRUST NOTE B

(Loan B)

THIS SECOND AMENDMENT TO DEED OF TRUST NOTE B (this “Agreement”) is made as of
December 2, 2009, by and between SUNRISE CONNECTICUT AVENUE ASSISTED LIVING
L.L.C., a limited liability company organized and existing under the laws of the
Commonwealth of Virginia (the “Borrower”) and CHEVY CHASE BANK, a division of
Capital One, N.A. (the “Lender”). 

RECITALS

A.                Borrower obtained a loan from the Lender in the maximum
principal amount of Ten Million and No/Dollars ($10,000,000.00) (“Loan B”) which
was advanced pursuant to the provisions of a certain Loan Agreement dated August
28, 2007 by and between the Borrower and the Lender, as amended by that certain
First Amendment to Loan Agreement dated April 15, 2008, that certain Second
Amendment to Loan Agreement dated August 28, 2009 and that certain Third
Amendment to Loan Agreement and Settlement Agreement (the “Third Amendment”)
dated of even date herewith (the same, as amended, modified, restated,
substituted, extended and renewed at any time and from time to time, the “Loan
Agreement”).

B.                 Loan B is evidenced by, and repaid with interest in
accordance with the provisions of a Deed of Trust Note B dated August 28, 2007
from the Borrower payable to Lender in the principal amount of Ten Million and
No/Dollars ($10,000,000.00) as amended by that certain First Amendment to Deed
of Trust Note B dated August 28, 2009 (as amended by this Agreement and as
amended, modified, restated, substituted, extended and renewed at anytime and
from time to time, the “Note”).

C.                 Loan B is guaranteed by Sunrise Senior Living, Inc. a
Delaware corporation (“Guarantor”), pursuant to the terms of that certain
Guaranty of Payment dated August 28, 2007, as amended by that certain First
Amendment to Guaranty of Payment dated September 8, 2008, that certain Second
Amendment to Guaranty of Payment dated August 28, 2009 and that certain Third
Amendment to Guaranty of Payment dated of even date herewith (as amended,
modified, restated, substituted, extended and renewed at anytime and from time
to time, the “Guaranty”). 

D.                In connection with and in consideration of all the terms,
conditions and settlements of this Agreement and the Third Amendment, the
Borrower shall make a principal curtailment of Loan A (as defined in the Loan
Agreement) in the amount of Five Million Dollars ($5,000,000). 

E.                 The Borrower has requested and the Lender has agreed to (i)
extend the Maturity Date of the Note and (ii) make such other changes as more
particularly set forth herein.

AGREEMENTS

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, Borrower and Lender
agree as follows:




--------------------------------------------------------------------------------




1.                  BORROWER AND LENDER AGREE THAT THE RECITALS ABOVE ARE A PART
OF THIS AGREEMENT.  UNLESS OTHERWISE EXPRESSLY DEFINED IN THIS AGREEMENT, TERMS
DEFINED IN THE NOTE SHALL HAVE THE SAME MEANING UNDER THIS AGREEMENT.


2.                  THE PARTIES HERETO ACKNOWLEDGE AND AGREE (A) THAT THE
OUTSTANDING PRINCIPAL BALANCE OF THE NOTE AS OF THE DATE HEREOF IS
$10,000,000.00; (B) THAT INTEREST ON THE UNPAID PRINCIPAL BALANCE OF THE NOTE
HAS BEEN PAID THROUGH DECEMBER 1, 2009 AND (C) THAT THE UNPAID PRINCIPAL BALANCE
OF THE NOTE, TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON, IS DUE AND OWING
SUBJECT TO THE TERMS OF REPAYMENT HEREINAFTER SET FORTH, WITHOUT DEFENSE OR
OFFSET. 


3.                  SECTION 1 (INTEREST) OF THE NOTE IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:

 “1.      Interest.

Commencing as of December 2, 2009 and continuing until repayment in full of all
sums due hereunder, the unpaid Principal Sum shall bear interest at the
fluctuating rate based on an independent index which is the average of interbank
offered rates for one-month dollar deposits in the London Market as reported in
The Wall Street Journal (the “Index”) plus 500 basis points per annum (the
“LIBOR Rate”) which rate shall be adjusted for any reserve requirements imposed
upon the Lender from time to time.  The LIBOR Rate does not necessarily
represent the lowest rate of interest charged by the Lender to borrowers.  If
the Index becomes unavailable during the term of this Note, the Lender may
designate a substitute index after giving notice to the Borrower.  The LIBOR
Rate will be adjusted on the first day of each month, based on the value of the
Index as published in The Wall Street Journal as of the first business day of
each month.  All interest payable under the terms of this Note shall be
calculated on the basis of a 365-day year.  The LIBOR Rate shall be in effect
for a period of the number of days indicated (each a “LIBOR Period”), in any
case extended to the next succeeding Business Day (as defined in the Loan and
Security Agreement of even date herewith) when necessary, beginning on the date
hereof or the expiration date of the then-current LIBOR Period.”


4.                  SECTION 2 (PAYMENTS AND MATURITY) OF THE NOTE IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:

“2.       Payments and Maturity.

The unpaid Principal Sum, together with interest thereon at the rate provided
above, shall be payable as follows:

(a)        Interest only commencing on October 1, 2007 and continuing on the
same day of each and every month thereafter, to and including December 1, 2010;

--------------------------------------------------------------------------------



(b)        Unless sooner paid, the unpaid Principal Sum, together with interest
accrued and unpaid thereon, shall be due and payable in full on December 2,
2010.”


5.                  BORROWER HEREBY ISSUES, RATIFIES AND CONFIRMS THE
REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED IN THE NOTE, AS AMENDED
HEREBY.  BORROWER AGREES THAT THIS AGREEMENT IS NOT INTENDED TO AND SHALL NOT
CAUSE A NOVATION WITH RESPECT TO LOAN B ANY OR ALL OF THE OBLIGATIONS OF
BORROWER UNDER THE FINANCING DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED HEREIN,
THE TERMS, PROVISIONS AND COVENANTS OF THE NOTE ARE IN ALL OTHER RESPECTS HEREBY
RATIFIED AND CONFIRMED AND REMAIN IN FULL FORCE AND EFFECT.


6.                  THE BORROWER ACKNOWLEDGES AND WARRANTS THAT THE LENDER HAS
ACTED IN GOOD FAITH AND HAS CONDUCTED IN A COMMERCIALLY REASONABLE MANNER ITS
RELATIONSHIPS WITH THE BORROWER IN CONNECTION WITH THIS AGREEMENT AND GENERALLY
IN CONNECTION WITH THE FINANCING DOCUMENTS AND THE OBLIGATIONS EVIDENCED BY THE
NOTE, THE BORROWER HEREBY WAIVING AND RELEASING ANY CLAIMS TO THE CONTRARY.


7.                  THE BORROWER SHALL PAY AT THE TIME THIS AGREEMENT IS
EXECUTED AND DELIVERED ALL FEES, COMMISSIONS, COSTS, CHARGES, TAXES AND OTHER
EXPENSES INCURRED BY THE LENDER AND ITS COUNSEL IN CONNECTION WITH THIS
AGREEMENT, INCLUDING REASONABLE FEES AND EXPENSES OF THE LENDER’S COUNSEL AND
ALL RECORDING FEES, TAXES AND CHARGES.


8.                  THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS
OF THE COMMONWEALTH OF VIRGINIA AND SHALL BE BINDING UPON AND SHALL INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


9.                  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF DUPLICATE
ORIGINALS OR COUNTERPARTS, EACH OF SUCH DUPLICATE ORIGINALS OR COUNTERPARTS
SHALL BE DEEMED TO BE AN ORIGINAL AND ALL TAKEN TOGETHER SHALL CONSTITUTE BUT
ONE AND THE SAME INSTRUMENT.  BORROWER AGREES THAT LENDER MAY RELY ON A TELECOPY
OF ANY SIGNATURE OF BORROWER.  LENDER AGREES THAT BORROWER MAY RELY ON A
TELECOPY OF THIS AGREEMENT EXECUTED BY LENDER.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement under seal
as of the date and year first written above.

BORROWER:

 

WITNESS OR ATTEST:                                           SUNRISE CONNECTICUT
AVENUE
ASSISTED LIVING, L.L.C.

 

By:      Sunrise Senior Living Investments,
Inc., its sole Member

 

 

 

   /s/ Uma Singh                                                           
By:   /s/ Julie Pangelinan                    (SEAL)

Julie Pangelinan Vice President

 

 

COMMONWEALTH OF VIRGINIA, COUNTY OF FAIRFAX, TO WIT:

On December 18, 2009, before me,    Susan Timoner              , a Notary Public
in and for the Commonwealth shown above, appeared Julie Pangelinan personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person whose signature is subscribed to the within instrument, and acknowledged
to me that she executed the same in her authorized capacity as Vice President of
Sunrise Senior Living Investments, Inc., sole Member of Sunrise Connecticut
Avenue Assisted Living, L.L.C., and that by her signature on the instrument the
entity upon behalf of which he/she acted, executed the instrument.

WITNESS my hand and official seal.

/s/ Susan Timoner                                 

Notary Public

 

My Commission Expires:    8/31/12                  

My Notarial Registration Number is:   132398                    

--------------------------------------------------------------------------------



LENDER:

 

WITNESS:                                                                  CHEVY
CHASE BANK

 

 

 

  /s/ Chris Turley                                                          
By:  /s/ Claude R. Sanders             (SEAL)

Claude R. Sanders Senior Vice
President

 

 

COMMONWEALTH/STATE OF         MD         , COUNTY/CITY OF   Montgomery  , TO
WIT:

On December 18, 2009, before me,   Pauline C. Ralph                , a Notary
Public in and for the Commonwealth shown above, appeared Claude R. Sanders,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose signature is subscribed to the within instrument, and
acknowledged to me that he executed the same in his authorized capacity as
Senior Vice President of Chevy Chase Bank, a division of Capital One, N.A. and
that by his signature on the instrument the entity upon behalf of which he
acted, executed the instrument.

WITNESS my hand and official seal.

/s/ Pauline C. Ralph                                

Notary Public

 

My Commission Expires:    6/1/10                      

My Notarial Registration Number is:                              

 

--------------------------------------------------------------------------------

